IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 00-40128
                          Conference Calendar



CHARLES WILLIAM ECKELS,

                                           Plaintiff-Appellant,

versus

GARY L. JOHNSON, DIRECTOR, TEXAS
DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION; UNIDENTIFIED
THIRD SHIFT CAPTAIN; UNIDENTIFIED BUSH,
Captain, Disciplinary Captain; UNIDENTIFIED
SMITH, Counselor; UNIDENTIFIED MOORE,
Assistant Warden; UNIDENTIFIED UPSHAW,
Assistant Warden; KAY SHEELY, Authorized
decision maker Step 2 Grievance; AUTHORIZED
DECISION MAKER STEP 2 GRIEVANCE,

                                           Defendants-Appellees.

                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 6:99-CV-446
                        - - - - - - - - - -
                          October 17, 2000

Before SMITH, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Charles William Eckels, Texas prisoner # 606718, appeals the

district court’s dismissal of his 42 U.S.C. § 1983 complaint as

frivolous under 28 U.S.C. § 1915A.    In his amended complaint,

Eckels alleged that his due process rights were violated as a


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-40128
                                 -2-

result of his being charged with and punished for violating a

prison disciplinary rule.   Eckels argues that the district court

erred in holding that his confinement in punitive segregation for

25 days did not affect a liberty interest because the court did

not make factual findings concerning the conditions in the

Coffield Unit where he was incarcerated.     He contends that the

district court abused its discretion by dismissing his complaint

without allowing him the opportunity to amend it again to show

the conditions in punitive segregation.     He asserts that his

disciplinary hearing was conducted in an arbitrary and capricious

manner, that the hearing officer relied on insufficient evidence,

and that the proceeding violated due process.

     This court reviews de novo the district court’s dismissal of

a § 1983 complaint as frivolous under § 1915A.      Ruiz v. United

States, 160 F.3d 273 (5th Cir. 1998).      A complaint is frivolous

if it lacks an arguable basis in fact or if it is based on an

“indisputably meritless legal theory.”      McCormick v. Stalder, 105
F.3d 1059, 1061 (5th Cir. 1997).   The district court’s denial of

a motion to file an amended complaint is reviewed for abuse of

discretion.   Ashe v. Corley, 992 F.2d 540, 542 (5th Cir. 1993).

     The district court did not abuse its discretion in denying

Eckels’ request to amend his complaint because Eckels had

previously amended his complaint, he did not make this request

until after the magistrate judge had issued his report and

recommendation, and, most importantly, he proffered only

conclusional allegations in support of his request to amend and

did not establish a factual basis for an amendment.
                          No. 00-40128
                               -3-

     Eckels has not shown that he had a protected liberty

interest in remaining free of solitary confinement or prehearing

detention.   See Sandin v. Connor, 515 U.S. 472 (1995); Pichardo

v. Kinker, 73 F.3d 612, 613 (5th Cir. 1996).   Therefore, he could

not state a due process claim, and the district court did not err

in dismissing his complaint as frivolous.

     AFFIRMED.